Case 8:19-cv-02531-TPB-JSS Document 43 Filed 04/23/20 Page 1 of 3 PageID 216



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

RONALD SATISH EMRIT,

      Plaintiff,

v.                                              Case No. 8:19-cv-2531-T-60JSS

HORUS MUSIC VIDEO
DISTRIBUTION, et al.,

      Defendants.
                                         /

                            ORDER DISMISSING CASE

      This matter is before the Court on sua sponte review of pro se Plaintiff Ronald

Satish Emrit’s complaint under 28 U.S.C. § 1915(e). After reviewing the complaint,

court file, and record, the Court finds as follows:

      Since at least 2013, Emrit has been a serial filer of frivolous actions in federal

courts throughout the United States. See, e.g., Emrit v. Fed. Bureau of

Investigation, 2020 WL 731171 *1 n.1 (S.D. Cal. Feb. 13, 2020) (discussing Emrit’s

litigation history); Emrit v. Universal Music Group, 3:19-CV-05984-BHS, 2019 WL

6251365, at *2 (W.D. Wash. Nov 4, 2019), report and recommendation adopted, No.

C19-5984 BHS, 2019 WL 6251192 (W.D. Wash. Nov. 22, 2019) (same); Emrit v.

Nat’l Acad. of Recording Arts and Scis, No. A-14-CA-392-SS, 2015 WL 518774, at *4




                                       Page 1 of 3
Case 8:19-cv-02531-TPB-JSS Document 43 Filed 04/23/20 Page 2 of 3 PageID 217



(W.D. Tex. Feb. 5, 2015) (same). 1 In fact, “over two hundred civil cases and appeals

in the federal court system have been filed under [Emrit’s] name, and he has been

barred from filing suits without leave of court in [several] federal district courts.”

Emrit v. Fed. Bureau of Investigation, No. 6:20-cv-191-Orl-41LRH, 2020 WL

1451623, at *1 (M.D. Fla. Mar. 25, 2020) (internal quotation omitted). On April 20,

2020, this Court entered an order declaring him a vexatious litigant. Emrit v.

DeVos, No. 8:20-cv-773-T-60TGW (M.D. Fla. Apr. 20, 2020).

       Now, Emrit attempts to bring suit in this Court against Defendants Horus

Music Video Distribution, Tidal, PayPal, and Chase Bank. 2 However, he has also

filed identical actions in at least six other district courts throughout the United

States. 3 Construing his pleadings liberally, Emrit

       alleges he communicated to an employee of Defendant Horus Music
       Video Distribution that one of its recording artists “contributed
       copyright infringement on … [Emrit’s] song ‘Dilemma[.]’” [Emrit]
       alleges Defendant Horus Music Video Distribution then removed four
       of [his] music videos from Defendant TIDAL’s website. [Emrit] alleges
       he had previously paid Defendant Horus Music Video Distribution “to
       have four music videos distributed to Jay-Z’s website TIDAL. Based on
       these alleged facts, [Emrit] filed suit against Defendants for (1) breach
       of contract, (2) tortious interference with contract, and (3) tortious
       interference with business relations.




1 The Texas district court documented cases filed by Emrit since March 2013, along with the results
of those actions – each of the forty-seven cases referenced in the chart was dismissed. Since then,
Emrit has only continued to clog the federal district courts and appellate courts with meritless and
frivolous litigation. A PACER search as of the date of this Order reflects that, including the instant
case, Emrit has three cases pending in the Middle District of Florida, and sixteen cases pending in
thirteen other jurisdictions across the United States.
2 Chase Bank was voluntarily dismissed from this action. See (Docs. 7, 14).
3 See Emrit v. Horus Media Ltd., 5:20-cv-2 (D. Alaska); Emrit v. Horus Music Video Distribution,

3:20-cv-60 (S.D. Cal.); Emrit v. Horus Music Video Distribution, 1:20-cv-7 (D. Haw.); Emrit v. Horus
Music Video Distribution, 6:20-cv-23 (D. Or.); Emrit v. Horus Music Video Distribution, 4:19-cv-333
(S.D. Iowa); Emrit v. Horus Music Video Distribution, 4:19-cv-40144 (D. Mass.).

                                              Page 2 of 3
Case 8:19-cv-02531-TPB-JSS Document 43 Filed 04/23/20 Page 3 of 3 PageID 218



Emrit v. Horus Music Video Distribution, No. 3:20-cv-60, 2020 WL 553839, at *1

(S.D. Cal.). Reviewing identical pleadings, the Southern District of California

concluded that “[a]side from general facts and conclusory allegations … the basis for

[Emrit’s] claim is unclear” and dismissed the case under § 1915(e)(2)(B). Id.

      Upon its own independent review, this Court comes to the same conclusion.

Emrit’s complaint is “conclusory and patently frivolous” where he fails to draw any

connection between his legal claims and the factual allegations of his complaint. See

Emrit v. DeVos, No. 1:20-CV-35 JAR, 2020 WL 833595, at *2 (E.D. Mo. Feb. 20,

2020); Universal Music Group, 2019 WL 6251365, at *2 (explaining that Emrit’s

complaint was frivolous, malicious, and “part of [Emrit’s] ongoing and persistent

pattern of abusing the IFP privilege by filing vexatious, harassing, and duplicative

lawsuits”). Consequently, Emrit’s complaint is due to be dismissed.

      It is therefore ORDERED, ADJUDGED, and DECREED:

      1. The complaint (Doc. 2) is DISMISSED without leave to amend.

      2. The Clerk is directed to terminate any pending motions or deadlines and

         thereafter CLOSE THIS CASE.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 23rd day of

April, 2020.




                                                    TOM BARBER
                                                    UNITED STATES DISTRICT JUDGE




                                      Page 3 of 3
